DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,483,309 B1) in view of Han (US 2019/0319054 A1).
Regarding claim 1, Lee shows in Fig. 6 and related text an image sensor 16 (Col. 10, lines 10-11) comprising: 
a semiconductor substrate 80 (Col. 9, line 47) having a first surface (bottom surface, as depicted in Fig. 6) and a second surface (top surface, as depicted in Fig. 6) opposite to the first surface; 
a refractive structure on the second surface of the semiconductor substrate,
wherein the refractive structure comprises: 
a first anti-reflective layer 90 disposed on the second surface of the semiconductor substrate (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 90 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer under the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111)); 
a refractive pattern 62 (64/66) disposed on the first anti-reflective layer, and including a plurality of first refractive parts spaced apart from each other (Col. 9, lines note: the right ray of the two rays of light illustrated in Fig. 6 is refracted (i.e., bent) upon passing through portion 64 of Lee’s diffractive lens 62); 
an insulation layer 92 (Col. 10, lines 57-58) disposed on the first anti-reflective layer, and filling spaces between the plurality of first refractive parts; and 
a second anti-reflective layer 94 disposed on the refractive pattern and the insulation layer (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 94 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer under the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111)),
wherein the refractive pattern and the insulation layer are vertically interposed between the first anti-reflective layer and the second anti-reflective layer.
Lee does not disclose a wiring structure disposed on the first surface of the semiconductor substrate.
Han teaches in Fig. 1 and related text a wiring structure 130 ([0046], lines 1-2) disposed on the first surface 102A of the semiconductor substrate 102 ([0042], lines 4-5).
Lee and Han are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s device to form a wiring structure on the first surface of the semiconductor substrate, as taught by Han, in order to permit 
Regarding claim 11, Lee shows in Fig. 6 and related text an image sensor 16 (Col. 10, lines 10-11) comprising: 
a semiconductor substrate 80 (Col. 9, line 47) having a first surface (bottom surface, as depicted in Fig. 6) and a second surface (top surface, as depicted in Fig. 6) opposite to the first surface; 
a refractive structure on the second surface of the semiconductor substrate,
wherein the refractive structure comprises: 
a first anti-reflective layer 90 disposed on the second surface of the semiconductor substrate (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 90 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer under the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111)); 
a refractive pattern 62 (64/66) disposed on the first anti-reflective layer (Col. 9, lines 57-62; note: the right ray of the two rays of light illustrated in Fig. 6 is refracted (i.e., bent) upon passing through portion 64 of Lee’s diffractive lens 62),
wherein the refractive pattern includes a plurality of first refractive parts spaced apart from each other, and the second surface of the semiconductor substrate is flat;
a second anti-reflective layer 94 disposed on the refractive pattern (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 94 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer under the Office’s policy that claims 
an insulation layer 92 (Col. 10, lines 57-58) disposed on the first anti-reflective layer, and filling spaces between the plurality of first refractive parts, and 
wherein the refractive pattern and the insulation layer are vertically interposed between the first anti-reflective layer and the second anti-reflective layer.
Lee does not disclose a wiring structure disposed on the first surface of the semiconductor substrate.
Han teaches in Fig. 1 and related text a wiring structure 130 ([0046], lines 1-2) disposed on the first surface 102A of the semiconductor substrate 102 ([0042], lines 4-5).
Lee and Han are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s device to form a wiring structure on the first surface of the semiconductor substrate, as taught by Han, in order to permit electrical signals generated by the pixels of the image sensor to be transmitted to a signal processing circuit in a peripheral region of the chip, for example.
Regarding claim 12, Lee in view of Han discloses a refractive index of the insulation layer is lower than a refractive index of the refractive pattern (Lee: Col. 11, lines 1-5).
Regarding claim 13, Lee in view of Han discloses substantially the entire claimed invention, as applied to claim 12 above.
Lee does not disclose a passivation layer disposed on the refractive structure; and a microlens disposed on the passivation layer.
Han teaches in Fig. 1 and related text a passivation layer 148 ([0051], lines 1-2) disposed on the refractive structure 170 ([0040], lines 9-10); and 
a microlens 192 ([0040], line 8) disposed on the passivation layer.
Lee and Han are analogous art because they both are directed to backside illuminated image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Lee in view of Han with the specified features of Han because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Han to form a passivation layer on the refractive structure, and to form a microlens on the passivation layer, as taught by Han, in order to define a vertical spacing between the light-sensing region (e.g., a photodiode) and the refractive pattern according to a focal length of the refractive pattern, and to follow Lee’s suggestion in Col. 11, lines 51-53: “Microlenses with curved upper surfaces that use refraction to focus light may optionally be included over each diffractive lens if desired.”
Regarding claim 21, Lee in view of Han shows the insulation layer includes a plurality of insulation patterns, and wherein the plurality of insulation patterns are spaced apart from each other, and completely fill spaces between the plurality of first refractive parts (Lee: Fig. 6).
Regarding claim 22, Lee in view of Han shows an upper surface of the insulation layer is coplanar with upper surfaces of the plurality of first refractive parts (Lee: Fig. 6).
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,483,309 B1) in view of Han (US 2019/0319054 A1) as applied to claim 1 above, and further in view of Yang (US 2016/0351605 A1).
Regarding claims 6, 8 and 9, Lee in view of Han discloses substantially the entire claimed invention, as applied to claim 1 above, including the plurality of first refractive parts are disposed on the first anti-reflective layer (Lee: Fig. 6).
Lee in view of Han does not disclose the refractive pattern further comprises a plurality of second refractive parts disposed over the plurality of first refractive parts, wherein the second anti-reflective layer is disposed between the plurality of first refractive parts and the plurality of second refractive parts, further comprising: a passivation layer disposed on the second anti-reflective layer and the plurality of second refractive parts; and a microlens disposed on the passivation layer.
Yang teaches in Fig. 3 and related text the refractive pattern further comprises a plurality of second refractive parts 133 disposed over the plurality of first refractive parts 131, wherein the second anti-reflective layer 122 is disposed between the plurality of first refractive parts and the plurality of second refractive parts ([0035]-[0037]), 
further comprising: 
a passivation layer 124 disposed on the second anti-reflective layer and the plurality of second refractive parts; and 
a microlens 150 disposed on the passivation layer ([0042], lines 13-14).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Han to form the refractive pattern to further comprise a plurality of second refractive parts disposed over the plurality of first refractive parts, wherein the second anti-reflective layer is disposed between the plurality of first refractive parts and the plurality of second refractive parts, to form a passivation layer on the second anti-reflective layer and the plurality of second refractive parts, and to form a microlens on the passivation layer, as taught by Yang, in order to prevent light loss and increase light collection efficiency (Yang: [0035], lines 26-27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,483,309 B1) in view of Han (US 2019/0319054 A1) as applied to claim 1 above, and further in view of Furukawa et al. (JP 2011023503 A).
Regarding claim 10, Lee in view of Han discloses substantially the entire claimed invention, as applied to claim 1 above, including a refractive index of the insulation layer is lower than a refractive index of the refractive pattern (Lee: Col. 11, lines 1-5).
Lee in view of Han does not explicitly disclose the refractive pattern includes polysilicon.

Lee, Han and Furukawa are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Han with the specified features of Furukawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Han to form the refractive pattern to include polysilicon, as taught by Furukawa, in order to investigate Lee’s suggestion that each portion of his diffractive lens may be formed from “any other desired material” (Lee: Col. 11, lines 9-10).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham.  The simple substitution of one known element for another to obtain predictable results is an exemplary rationale that may support a conclusion of obviousness.  MPEP 2143(I)(B).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,483,309 B1) in view of Han (US 2019/0319054 A1) and Furukawa et al. (JP 2011023503 A).
Regarding claim 15, Lee shows in Fig. 6 and related text an image sensor 16 (Col. 10, lines 10-11) comprising: 
a semiconductor substrate 80 (Col. 9, line 47) having a first surface (bottom surface, as depicted in Fig. 6) and a second surface (top surface, as depicted in Fig. 6) opposite to the first surface; 
a refractive structure on the second surface of the semiconductor substrate,
wherein the refractive structure comprises: 
a first anti-reflective layer 90 disposed on the second surface of the semiconductor substrate (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 90 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer under the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111)); 
a plurality of first refractive parts 62 (64/66) disposed on the first anti-reflective layer and spaced apart from each other in a first direction parallel to the second surface of the semiconductor substrate (Col. 9, lines 57-62; note: the right ray of the two rays of light illustrated in Fig. 6 is refracted (i.e., bent) upon passing through portion 64 of Lee’s diffractive lens 62); 
an insulation layer 92 (Col. 10, lines 57-58) disposed on the first anti-reflective layer, and filling spaces between the plurality of first refractive parts; and 
a second anti-reflective layer 94 disposed on the plurality of first refractive parts and the insulation layer (Col. 9, lines 57-62 and Col. 10, lines 51-53; note: because layer 94 may be transparent (i.e., transmissive), it qualifies as an anti-reflective layer 
wherein the plurality of first refractive parts and the insulation layer are vertically interposed between the first anti-reflective layer and the second anti-reflective layer, and
wherein a refractive index of the insulation layer is lower than a refractive index of each of the plurality of first refractive parts (Col. 11, lines 1-5).
Lee does not disclose a wiring structure disposed on the first surface of the semiconductor substrate, and the plurality of first refractive parts include polysilicon.
Han teaches in Fig. 1 and related text a wiring structure 130 ([0046], lines 1-2) disposed on the first surface 102A of the semiconductor substrate 102 ([0042], lines 4-5).
Furukawa teaches in Fig. 3 and related text the plurality of first refractive parts 4 include polysilicon ([0043], lines 4-6 of previously attached English machine translation).
Lee, Han and Furukawa are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee with the specified features of Han and Furukawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee’s device to form a wiring structure on the first surface of the semiconductor substrate, as taught by Han, and to form the plurality of first refractive parts to include polysilicon, as taught by Furukawa, in order to permit electrical signals generated by the pixels of the image sensor to be transmitted to a signal processing circuit in a peripheral region of the chip, for example, and in order to 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham.  The simple substitution of one known element for another to obtain predictable results is an exemplary rationale that may support a conclusion of obviousness.  MPEP 2143(I)(B).
Regarding claim 16, Lee in view of Han and Furukawa shows each of the plurality of first refractive parts is spaced apart from the second surface of the semiconductor substrate, and wherein an upper surface of the insulation layer is located at the same height as an upper surface of each of the plurality of first refractive parts from the first anti-reflective layer (Lee: Fig. 6).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10,483,309 B1) in view of Han (US 2019/0319054 A1) and Furukawa et al. (JP 2011023503 A) as applied to claim 15 above, and further in view of Yang (US 2016/0351605 A1).
Regarding claim 17, Lee in view of Han and Furukawa discloses substantially the entire claimed invention, as applied to claim 15 above, including the insulation layer 
Lee in view of Han and Furukawa does not disclose a plurality of second refractive parts disposed over the plurality of first refractive parts, and wherein the insulation layer comprises: a second insulation layer disposed over the first insulation layer and filling spaces between the plurality of second refractive parts.
Yang teaches in Fig. 3 and related text a plurality of second refractive parts 132 disposed over the plurality of first refractive parts 131, and wherein the insulation layer 120 comprises: a second insulation layer 122 disposed over the first insulation layer 121 and filling spaces between the plurality of second refractive parts ([0035]-[0037]).
Lee, Han, Furukawa and Yang are analogous art because they each are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee in view of Han and Furukawa with the specified features of Yang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lee in view of Han and Furukawa to dispose a plurality of second refractive parts over the plurality of first refractive parts, and wherein the insulation layer comprises: a second insulation layer disposed over the first insulation layer and filling spaces between the plurality of second refractive parts, as taught by Yang, in order to prevent light loss and increase light collection efficiency (Yang: [0035], lines 26-27).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8-13, 15-17, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/CUONG Q NGUYEN/Primary Examiner, Art Unit 2811